FRIEDLANDER, Judge,
dissenting.
I respectfully dissent from the majority’s conclusion that the evidence supports the conviction.
As noted by the majority, in order to escape criminal liability under IC § 35-46-1-5, a person must provide more than token, or minimal, support. I certainly agree with the majority that the standard set forth in Geans v. State, 623 N.E.2d 435, utilizing the terms “token” and “minimal”, provides little guidance in evaluating the circumstances of any given case. Be that as it may, I believe that Grimes has paid more than mere “token” or “minimal” support and therefore that the evidence does not suppoi’t the conviction. In support of my conclusion, I note that Grimes paid approximately forty-two percent of the court-ordered support during the period in question and contributed an additional, undetermined amount for food and clothing over that same time. While I do not condone Grimes’s failure to pay his support obligation in full, I cannot agree that in the context of the parties’ respective circumstances Grimes’s contributions constituted only “token” support within the meaning of'Geans.
Finally, I note that the majority affirms the conviction because it “cannot say, as a matter of law, that Grimes’s support arrear-age was de minimus, so as to avoid criminal liability.” Op. at 1363. In so stating the basis of its conclusion, I believe that the majority has incorrectly focused the “token” inquiry upon the amount of the arrearage rather than the amount of support paid. The Geans court indicated that the relevant inquiry focuses upon the amount paid, not the amount of the arrearage. I believe that the majority errs in affirming the conviction on the basis that the amount of the arrearage is more than a token amount, rather than, as indicated in Geans, upon the basis that the amount paid represents merely a “token” amount.
Because I believe that Grimes paid more than token or minimal support, I would reverse the conviction.